Title: To Thomas Jefferson from Charles Meriwether, 24 September 1825
From: Meriwether, Charles
To: Jefferson, Thomas


Dear Sir
Meriville
Sepr 24th 1825—
This will be handed to you by my Nephew Mr Edward Barker and my two oldest sons Charles & William, they are on a visit to their relations in your part of the country and I could not resist the desire I felt to introduce them to your attention. they are young and virtuous, and will I hope in time possess accomplishments usefull to their country any notice of them by you, will be thankfully acknowledged by yours &caCharles Meriwether[GRAPHIC IN MANUSCRIPT]A phenomenon was seen on the 19th & 26 of August last so strange that I take the liberty of presenting you a diagram of it. Figure 1 is the sun, 2 is a prismatic circle, 3 the zenith, 4 a circle of bright light passing through the sun, 5 two sections of circles intersecting the circle 4 at a point opt the sun, 6 an interior prismatic oval seen on the 26th, the circles were all so bright that they could not be viewed with the naked eye the sky was covered with a thick haze, and the distance which I have heard from in which they have been seen is about 300 miles from south west to north east is it probable, that the cross seen by Constantine was a similar phenomenon on the 19th they were seen from eight oclock to eleven, on the 26 they were seen from nine oclock untill one in the afternoon